Citation Nr: 1433747	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for mechanical low back pain with degenerative disc disease.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa L. Portnoff, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for mechanical low back pain with degenerative disc disease, effective June 10, 2009.  The Veteran appealed for a higher rating.  In August 2010 the RO increased the Veteran's disability rating to 20 percent, effective June 10, 2009.  As that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

A September 2012 rating decision denied the Veteran's claim for entitlement to a TDIU.  More recently, the Veteran has claimed that his service-connected back disorder renders him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Since the Veteran testified that his back disability rendered him unemployable, the issue has been raised.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

By rating decision dated in September 2012, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, diagnosed as major depression, to include a bipolar disorder and posttraumatic stress disorder (PTSD)).  During the August 2013 hearing, the Veteran testified that his psychiatric disorder and erectile dysfunction were secondary to the service-connected mechanical low back pain with degenerative disc disease.  As such, the matter has been raised by the record, and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his mechanical low back pain with degenerative disc disease was in August 2012.  During his August 2013 hearing, he indicated that his back disability had become much worse and was now productive of unemployability.  He reported new symptoms associated with his back disorder, to include occasional "locking" and incapacitating episodes.  He testified that his treating VA physician had prescribed bed rest for his back disorder.  Additionally, in support of his claim, he submitted private and VA treatment records that showed that in August 2013 the Veteran presented to the emergency room for back pain.  He complained that his back had locked.  As such, another examination is needed to adequately assess the impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Also, the Veteran testified that he receives treatment with VA.  While VA treatment records through July 2012 are of record, given the Veteran's August 2013 testimony, relevant, outstanding VA treatment records might be available.  Additional development in this regard is warranted.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The AOJ should also request that the Veteran provide any outstanding private medical records or authorize VA to obtain the records.

As noted in the Introduction, the Veteran's August 2013 testimony raised a claim of TDIU, as the Veteran has asserted that he is unemployable due to his due to the service-connected back disorder.  Rice, supra.  This claim is inextricably intertwined with the claim for an increased rating for mechanical low back pain with degenerative disc disease, because adjudication of the claim may affect the merits and outcome of the claim for TDIU.  As the claim for an increased rating for a back disorder is being remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with his claim for an increased rating for mechanical low back pain with degenerative disc disease.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, either electronically or physically, all relevant treatment records for treatment received at the VAMC, dated since July 2012.  All attempts to obtain these records must be documented in the claims file.

2.  Request the Veteran to identify any sources of private treatment or evaluation relevant to the claims on appeal. Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts should be associated with the claims file.

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected mechanical low back pain with degenerative disc disease.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  Specifically, the VA examiner's opinion should address the following: 

a) Provide range-of-motion and repetitive motion findings of the lumbar spine.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

b) State whether the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

c) State whether the Veteran's service-connected mechanical low back pain with degenerative disc disease is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, moderately severe (if the sciatic nerve is involved) and severe.  With those categories in mind, address whether or not there is any neurological abnormality associated with the low back disability, and if so provide information concerning the involved nerve and the severity of the disability.  Conduct all necessary sensory, reflex, and motor testing. 

d) State what impact, if any, the Veteran's mechanical low back pain with degenerative disc disease has on his activities of daily living and his ability to obtain and maintain employment.  

4.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


